DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s amended RCE submission filed on 11/27/2020.  Currently claims 1-20 are pending and claims 1, 14, and 20 are independent.  Claims 1, 14, and 20 have been amended from the previous claim set dated 1/30/2020.  No claims have been added or cancelled.  

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.   

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-13) are directed to a statutory category, namely a system/machine.  Claim 14 and its dependent claims (claims 15-19) are directed to a statutory category, namely a method.  Claim 20 is directed to a statutory category, namely an article of manufacture.
Step 2A (Prong 1): Claims 1, 14, and 20, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze a patient’s interaction with a health care system (Hospital/medical clinic/etc.).  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a hospital administration/customer service might perform.  The abstract elements of claim 1, 14, and 20 recite in part “Providing a digital lead-generation function…Receiving the input from the user…Transmitting content to the computing device…Receiving a request to schedule the appointment…Receiving an indication of an outcome…Calculating a success rate…Specifying  a first quantity or resources to 
Step 2A (Prong 2):  Independent claims 1, 14, and 20, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “A memory…processor with instructions…an online portal…Computing device…” which limits the claims to a network/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
Dependent claims 1, 14, and 20 add the additional element which recites in part “transmit the signal specifying…,” however this again fails to integrate the abstract idea into a practical application because it is merely extra solution activity (See MPEP 2106.05 (g)). 
 Dependent claim 2 adds the additional element which recites in part “search engine identifier, an internet protocol address, and an identification…” which again limits the claims to a network/computer based environment, but this too is insufficient with 
Step 2B: Independent claims 1, 14, and 20, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “A memory…processor with instructions…an online portal…Computing device…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze a patient’s interaction with a health care system) on a general purpose computer (See MPEP 2106.05(f)).  This generality is exemplified in the Applicant’s specification in ¶109 – “The processor 142 may be hardware, software, or a combination thereof.”
Claims 1, 14, and 20 also include the additional element which recites in part “transmit the signal specifying…”  This element also is not significantly more than the abstract idea because it is merely extra solution activity (See MPEP 2106.05 (g)).
Dependent claim 2 adds the additional element which recites in part “search engine identifier, an internet protocol address, and an identification…” which are not significantly more because these are again merely the software and/or hardware components used to implement the abstract idea (manage and analyze a patient’s interaction with a health care system) on a general purpose computer (See MPEP 2106.05(f)).
Additionally, dependent claims 3-13, and 15-19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (USPGPUB 2013/0304499) in view of Zebarjadi et al. (USPGPUB 2015/0370974) further in view of Jackson et al. (USPGPUB 2018/0181439)
Regarding Claims 1, 14, and 20 (Amended), Rangadass discloses a system (Rangadass ¶27 - system 10), method (Rangadass ¶ABS - A method) and a computer-readable device comprising instructions (Rangadass ¶134 - machine-readable mediums suitable for storing electronic instructions) comprising: a memory that stores instructions (Rangadass ¶133 - one or more memory elements (e.g., memory element 72) can store data used for the operations described); and a processor that executes the instructions to perform operations (Rangadass ¶134 - A processor can execute any type of instructions associated with the data to achieve the operations detailed herein), the Example process 160 may include clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser)), wherein the online portal comprises a software application (Rangadass ¶62 According to various embodiments, server 30 includes a software program); providing, via the online portal (Rangadass ¶93 - clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser), through which clinic 152 can access ASC 154. Patients may also separately access ASC 154 using a patient portal 164.), a digital lead-generation function (Rangadass ¶87  - FIG. 5 is a simplified block diagram illustrating an example patient referral process according to an embodiment of healthcare monitoring system 10) for attracting the user to schedule an appointment for a procedure associated with the entity (Rangadass ¶94 - requesting a preferred date for the surgery); transmitting content to the computing device at a time interval specified by a trigger (Rangadass ¶101 - an encounter type of a laboratory visit to measure blood sugar level can generate a reminder every day, Rangadass ¶103 - For example, a diabetic patient may measure blood sugar levels at home, and enter the values through an online portal in healthcare monitoring system 10, generating medical data 26, which may trigger creating encounter 214 and associating the patient's care plan in execution 212 with encounter 214); transmitting content to the computing device at a time interval specified by a trigger, wherein trigger indicates a type of the content to be provided to the computing device and the time interval at which to transmit the content to the computing device after the computing device has accessed the online portal (Rangadass ¶51 - Healthcare monitoring system 10 is configured to address these issues (and others) in offering a system and a method for optimizing clinical flow and operational efficiencies in a network environment. Embodiments of healthcare monitoring system 10 can provide a suitable visual display {i.e. transmit} 40 that can enable user 36 to view clinical flows and operational efficiencies associated with one or more medical care facilities. In various embodiments, client 38 may request for medical data 26, operations data 27, services data 28, clinical pathway 34 and services pathway 35 {i.e. type of content} from cloud 29, for example, through a secure HTTP request via a browser {i.e. online portal} when user 36 clicks on (or otherwise selects) {i.e. trigger} an option for displaying visual display 40 comprising one of planning board 44, dashboard 42, report 46 or electronic board 48. Management and planning module 32 may respond with data rendering instructions to client 38. The data rendering instructions may allow client 38 to access medical data 26, operations data 27, services data 28, clinical pathway 34, and services pathway 35 and display them suitably); receiving, after the content is outputted on the computing device, a request from the computing device to schedule the appointment for the procedure associated with the entity (Rangadass ¶94 -scheduling the patient for surgery); receiving, from the computing device and after the user participates in the procedure, an indication of an outcome of the procedure for the user (Rangadass Fig. 17, ¶122 - At 312, clinical, operational, and financial outcomes may be computed from an aggregate of information associated with the activities and intermediate products created at operations 306 and 310 for substantially all patients at the medical care facility); calculating a real-time success rate associated with the procedure after processing the outcome (Rangadass ¶78 - An analysis module 64 may analyze the clinical, operating and financial outcomes, including performing cost analysis, clinical analysis, etc. to determine a status of the medical care facility and patients therein at the time of the analysis {i.e. calculate success} - Rangadass ¶75 - An outcomes module 62 may identify one or more clinical, operating and financial outcomes of services provided at a specific medical care facility (or groups of medical care facilities)); and dynamically displaying the real-time success rate on the online portal (Rangadass ¶37 - As used herein, the term " dashboard" includes a data visualization tool that can be used to display a plurality of performance indicators and other relevant information pertaining to the one or more medical care facilities. Dashboard 42 may be displayed in real-time after retrieval from one or more data sources in cloud 29. Dashboard 42 can be interactive, allowing drill down (e.g., move from summary information to detailed data, for example, by clicking on the summary information) into particular aspects of the tool or switch between facets or views of the presented information).
Randagass lacks the digital lead-generation function is configured to receive input that is associated with the user and the computing device; receiving, via the digital lead-generation function and from the computing device, the input from the user, wherein the input comprises information identifying the user, information identifying the computing device, and information identifying a component of the computing device; characterizing, by utilizing the online portal, the user as a lead based on receiving the input from the computing device, wherein the user is characterized as the lead by the online portal based on the information identifying the user, the information identifying the computing device, and the information identifying a component of the computing device.
Zebarjadi, from the same field of endeavor, teaches the digital lead-generation function is configured to receive input that is associated with the user (Zebarjadi ¶46 - FIG. 4, method 400 may involve an enrollment step 410 in which a patient provides and a system in accordance with the present invention receives enrollment information for a patient) and the computing device (Zebarjadi ¶29 - Both the patient and the doctor may have one or more computing devices associated with him/her to facilitate both the matching of the patient and the doctor and the ultimate provision of the desired medical services); receiving, via the digital lead-generation function and from the computing device, the input from the user, wherein the input comprises information identifying the user (Zebarjadi ¶46 - FIG. 4, method 400 may involve an enrollment step 410 in which a patient provides and a system in accordance with the present invention receives enrollment information for a patient), information identifying the computing device (Zebarjadi ¶29 - A computing device, whether associated with a patient or a doctor, may comprise any type of computing device, such as a personal computer running any type of operating system, a mobile telephone or smart phone, a tablet computer, a set top box associated with a television and/or video streaming service, a gaming system, or any other type of computing device. A computing device may connect, either directly or indirectly, to a communication network) , and information identifying a component of the computing device (Zebarjadi ¶5 - Further, location information describing the geographical position of the patient may be collected…through use of location services, such as a GPS {i.e. component}, operating on a computing device associated with the patient); characterizing, by utilizing the online portal, the user as a lead based on receiving the input from the computing device (Zebarjadi ¶11 - Systems and methods in accordance with the present invention may match a patient's medical requests with doctors only after verifying the enrollment status of the potential patient), wherein the user is characterized as the lead by the online portal based on the information identifying the user (Zebarjadi ¶ABS - A doctor may be matched to a patient request for medical services by a coordination component), the information identifying the computing device (Zebarjadi ¶42 - The selection of an initiation request for a bidirectional communication by a doctor using a computing device 130 may cause a system, such as a coordination component described above, to initiate a call between the patient and the doctor at a telephone number provided by each {i.e. information identifying device}) , and the information identifying a component of the computing device (Zebarjadi ¶5 - Further, location information describing the geographical position of the patient may be collected, such as by entering a street address on the part of the patient or through use of location services, such as a GPS {i.e. component}, operating on a computing device associated with the patient – Zebarjadi ¶ABS - Doctor/patient matches may be made based upon location information).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the clinical flow optimization methodology/system of Rangadass by including the medical service matching techniques of Zebarjadi because Zebarjadi discloses “the present invention relates to the coordination of the matching of doctors to patients for the delivery of medical services (Zebarjadi ¶2)”.   Additionally, Rangadass further details that “One of the typical goals of implementing clinical pathways includes examining the interrelationships among the different steps and stages in the care process and to engineer strategies to 
Randagass further lacks calculating based on a first quantity of computer processor resources of the processor that are specified in a signal generated based on the input received via the digital lead- generation function, wherein the signal further specifies a second quantity of computer processor resources to be utilized when handling an electronic message between the online portal and the computing device; and transmitting, from the online portal to the computing device of the user, the signal specifying the first quantity of computer processor resources for calculating the real-time success rate and the second quantity of computer processor resources when handling the electronic message between the online portal and the computing device.
Jackson teaches calculating based on a first quantity of computer processor resources of the processor that are specified in a signal generated based on the input received via the digital lead- generation function (Jackson ¶14 - For example, a computing system may receive requests to perform tasks such as calculations involving large amounts of data. A task may be finite such that computing resources may be freed for other uses once a task has been completed. A request need not specify which resources are to perform the task. It may simply specify the amount of resources required), wherein the signal further specifies a second quantity of computer processor resources to be utilized when handling an electronic message between the online portal and the computing device (Jackson ¶57 - Some embodiments of the present invention provide systems and methods that can handle a mixed workload of request types {i.e. second quantity}, from a variety of sources (e.g. customer instances), with an unpredictable schedule. Some embodiments of the invention may take the form of a resource allocation algorithm. Some embodiments of the invention may be used to allocate workloads from any source, including multiple kinds of source. Some embodiments of the invention may be used in the performance of CaaS in which requests may be received to perform different kinds of calculations, sometimes with different resource requirements. Other embodiments of the invention may be used to allocate resources for other kinds of computer operations); and transmitting, from the online portal to the computing device of the user (Jackson ¶101 - The computers shown in FIG. 14 may communicate with each other via any suitable network including but not limited to wired and wireless networks, internet, local area networks and wide area networks. In the illustrated embodiment, computer 1401 may communicate with managers and agents via the internet 1420 and other computers may communicate with each other via local networks indicated in dotted lines, such as network 1421), the signal specifying the first quantity of computer processor resources for calculating the real-time success rate and the second quantity of computer processor resources when handling the electronic message between the online portal and the computing device (Jackson ¶126 - An allocation message may be received by an agent at operation 1802. In response to the message, at operation 1804 the agent may implement the allocation by allocating resources to a task. At operation 1806 the agent may update the queue manager 1404 as to its status for example via the regular heartbeat messages.  The task may then be performed under the control of the agent at operation 1808, and on completion of the task the allocated resources may be released at operation 1810 and the agent may then send its new allocation status to the queue manager at operation 1812. The process may end at operation 1814).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the clinical flow optimization methodology/system of Rangadass by including the optimized resource allocation techniques of Jackson because Jackson discloses “A system according to some embodiments of the invention may improve any of the functioning, memory usage and operating speed of a computing system, for example by ensuring that resources are used as efficiently as possible leaving maximum availability for performance of further tasks after allocation of resources to a particular task (Jackson ¶133)”.   Additionally, Rangadass further details that it “optimizing clinical flow and operational efficiencies (Rangadass ¶24)” so it would be obvious to consider including the additional optimized resource allocation techniques that Jackson discloses because it would enable the management of resources in order to achieve the operational efficiency objectives.  
Regarding Claim 2 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses  receiving a search engine identifier utilized by the computing device to locate the online portal, an internet protocol address of the computing device, and an identification of a web browser utilized on the computing device to access the online portal (Rangadass ¶62 - According to various embodiments, server 30 includes a software program, or a computing device on which the program runs, that provides a specific kind of service to client software (e.g., client 38) running on the same computing device or other computing devices on network 11. Client 38 may include any electronic device, client, server, peer, service, application, or other object capable of sending, receiving, or forwarding information over a network (e.g., network 11). Examples of client 38 include computers, laptops, smart phones, printers, etc. Client 38 may be provisioned with suitable interfaces (e.g., web browsers) that can suitably render medical data 26, operations data 27, services data 28, clinical pathway 34, and services pathway 35, including browser code).
Regarding Claim 3 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses transmitting the content to the computing device based at least in part on the internet protocol address of the computing device and the web browser utilized on the computing device to access the online portal (Rangadass ¶51 - client 38 may request for medical data 26, operations data 27, services data 28, clinical pathway 34 and services pathway 35 from cloud 29, for example, through a secure HTTP request via a browser).
Regarding Claim 4 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses dynamically updating the real-time success rate (Rangadass ¶ABS - capturing real time data during the execution of the patient care plans and the patient pathways, performing an analysis on the real time data, and displaying the real time data in a visual display) as additional outcomes are received at the online portal  (Rangadass ¶122- At 312, clinical, operational, and financial outcomes may be computed from an aggregate of information associated with the activities and intermediate products created at operations 306 and 310 for substantially all patients at the medical care facility
Regarding Claim 6 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses generating a digital dashboard within the online portal (Rangadass ¶36 - Clinical flows and operational efficiencies associated with one or more medical care facilities may be viewed through one or more charts, tables, diagrams, and other data visualization tools, such as a dashboard 42), wherein the digital dashboard includes a deposit status associated with the procedure, a scheduled data for the procedure, electronic messages between the online portal and the computing device, and the input received from the user (Rangadass ¶94 - ASC 154 may send a patient schedule confirmation to clinic 152 when the surgery is scheduled on a suitable appointment calendar. The patient may be able to provide consent, learn about the surgery, and pay through patient portal 164).
Regarding Claim 13 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses scheduling, within the online portal, the user for the procedure upon receiving the request from the computing device to schedule the appointment for the procedure (Rangadass ¶92 - Management and planning module 32 in cOS 31 may generate a care plan 156, including…scheduling the patient for surgery).
Regarding Claim 15 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses adjusting an amount of computing resources associated with the memory and processing resources that are utilized to support the online portal in response to at least one of receiving the input from the user, receiving the request to schedule the appointment, receiving the indication of the outcome, and calculating the real-time success associated with the procedure (Rangadass ¶65 - Cloud 29 is a collection of hardware and software forming a shared pool of configurable computing resources (e.g., networks, servers, storage, applications, services, etc.) that can be suitably provisioned to provide on-demand self-service, network access, resource pooling, elasticity and measured service, among other features).
Regarding Claim 16 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses tracking a status of a user account of the user after receiving a deposit made via the online portal for the procedure (Rangadass ¶125 - At 340, front office 138 may verify patient's payment records from worklists 142), and further comprising determining a value to the entity for the deposit (Rangadass ¶78 - An analysis module 64 may analyze…financial outcomes, including performing cost analysis, clinical analysis, etc. to determine a status of the medical care facility and patients therein at the time of the analysis).
Regarding Claim 18 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses providing additional lead-generation functions via the online portal (Rangadass ¶87 - FIG. 5 is a simplified block diagram illustrating an example patient referral process according to an embodiment of healthcare monitoring system 10. In the example scenario depicted in the FIGURE, patients may be referred from clinics to the surgery centers. The referral process can include a series of administrative, clinical and functional (e.g., automated) tasks performed by certain roles).
Regarding Claim 19 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses generating at least one of a statistics report, an interval report, a deposit report, a net promoter report, any other report (Rangadass ¶92 - report 46), or any combination thereof.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (USPGPUB 2013/0304499) in view of Zebarjadi et al. (USPGPUB 2015/0370974) further in view of Jackson et al. (USPGPUB 2018/0181439) further in view of Fillmore (USPGPUB 2014/0122100).
Regarding claim 5 (original), Rangadass in view of Zebarjadi further in view of Jackson discloses a system (Rangadass ¶27 - system 10), comprising: providing an online portal that is accessible to a computing device of a user, wherein the online portal is associated with an entity (Rangadass Fig. 7, ¶93 - Example process 160 may include clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser)); providing, via the online portal (Rangadass ¶93 - clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser), through which clinic 152 can access ASC 154. Patients may also separately access ASC 154 using a patient portal 164.), a digital lead-generation function (Rangadass ¶87 - FIG. 5 is a simplified block diagram illustrating an example patient referral process according to an embodiment of healthcare monitoring system 10) for attracting the user to schedule an appointment for a procedure associated with the entity (Rangadass ¶94 - requesting a preferred date for the surgery).
Rangadass in view of Zebarjadi further in view of Jackson lacks calculating the real-time success rate based on a number of users indicating an outcome is positive divided by a total number of users in the system.
Fillmore, from the same field of endeavor, teaches calculating the real-time success rate based on a number of users indicating an outcome is positive divided by a total number of users in the system (Fillmore ¶113 - Each quality score for member experience corresponds to a particular question, and is determined as the percent of respondents who reported the positive response, divided by the total number of respondents).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the clinical flow optimization methodology/system of Rangadass as modified above by including the health provider scoring techniques of Fillmore because Fillmore discloses “enables one to drill down behind the composite quality index score to find specific opportunities for improvement (Fillmore ¶24)”.   Additionally, Rangadass further details that it “optimizing clinical flow and operational efficiencies (Rangadass ¶24)” so it would be obvious to consider including the additional improvement identification techniques that Fillmore discloses because it would allow for more effective patient management.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (USPGPUB 2013/0304499) in view of Zebarjadi et al. (USPGPUB 2015/0370974) further in view of Jackson et al. (USPGPUB 2018/0181439) further in view of Wilson et al. (US PAT 9,996,666).
Regarding claim 7 (original), Rangadass in view of Zebarjadi further in view of Jackson discloses screening the user with a plurality of questions via the online portal (Rangadass ¶92 - Management and planning module 32 in cOS 31 may generate a care plan 156, including determining if surgery is required…ensuring patient meets surgical criteria, verifying necessity of surgery
Rangadass in view of Zebarjadi further in view of Jackson lacks preventing the user from scheduling the appointment for the procedure if at least one response to the plurality of questions indicates that the user does not satisfy a requirement for scheduling the appointment for the procedure, and wherein the operations further comprise directing the user to schedule a telephone appointment instead of the appointment for the procedure. 
Wilson, from the same field of endeavor, teaches preventing the user from scheduling the appointment for the procedure if at least one response to the plurality of questions indicates that the user does not satisfy a requirement for scheduling the appointment for the procedure (Wilson Col 37 Row 35 - At step 1360, a particular physician may send a response to the notification to matching-engine system 160. In particular embodiments, the response may be a decline of the appointment), and wherein the operations further comprise directing the user to schedule a telephone appointment instead of the appointment for the procedure (Wilson Col 32 Row 21 - The call center may use an automated directory system or an operator to receive telephone calls from potential patients who wish to schedule an appointment).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the clinical flow optimization methodology/system of Rangadass as modified above by including the medical scheduling techniques of Wilson because Wilson discloses “A second set of physicians is identified from the first set based on one or more physician preferences, the preferred date and time, and an indication of whether the physician is available at the preferred date and time (Wilson ¶ABS)”.   Additionally, Rangadass further details that it .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (USPGPUB# 2013/0304499) in view of Zebarjadi et al. (USPGPUB 2015/0370974) further in view of Jackson et al. (USPGPUB 2018/0181439) further in view of Morris et al. (USPGPUB 2009/0164252).
Regarding claim 8 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses a system(Rangadass ¶27 - system 10), comprising: providing an online portal that is accessible to a computing device of a user, wherein the online portal is associated with an entity (Rangadass Fig. 7, ¶93 - Example process 160 may include clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser)); providing, via the online portal (Rangadass ¶93 - clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser), through which clinic 152 can access ASC 154. Patients may also separately access ASC 154 using a patient portal 164.), a digital lead-generation function (Rangadass ¶87 - FIG. 5 is a simplified block diagram illustrating an example patient referral process according to an embodiment of healthcare monitoring system 10) for attracting the user to schedule an appointment for a procedure associated with the entity (Rangadass ¶94 - requesting a preferred date for the surgery).
Rangadass in view of Zebarjadi further in view of Jackson lacks providing an option to the user via the computing device to enter a waiting list if the user cancels the appointment for the procedure.
Morris, from the same field of endeavor, teaches providing an option to the user via the computing device to enter a waiting list (Morris Fig.2B-260, ¶45 - If the physician is unavailable 259 during the desired time frame, the patient can subscribe to the physician's waiting list 260) if the user cancels the appointment for the procedure (Morris Fig. 2B-251).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the clinical flow optimization methodology/system of Rangadass as modified above by including the medical management techniques of Morris because Morris discloses “The invention allows patients, who are considering an appointment, to have access to their latest medical information so as to be able to make better medical decisions (Morris ¶12)”.   Additionally, Rangadass further details that it “optimizing clinical flow and operational efficiencies (Rangadass ¶24)” so it would be obvious to consider including the additional optimization techniques that Morris discloses because it would allow for more effective patient management.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (USPGPUB 2013/0304499) in view of Zebarjadi et al. (USPGPUB 2015/0370974) further in view of Jackson et al. (USPGPUB 2018/0181439) further in view of Nusimow et al. (USPGPUB 2013/0041677).
Regarding claim 9 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses a system(Rangadass ¶27 - system 10), comprising: providing an online portal that is accessible to a computing device of a user, wherein the online portal is associated with an entity (Rangadass Fig. 7, ¶93 - Example process 160 may include clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser)); providing, via the online portal (Rangadass ¶93 - clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser), through which clinic 152 can access ASC 154. Patients may also separately access ASC 154 using a patient portal 164.), a digital lead-generation function (Rangadass ¶87 - FIG. 5 is a simplified block diagram illustrating an example patient referral process according to an embodiment of healthcare monitoring system 10) for attracting the user to schedule an appointment for a procedure associated with the entity (Rangadass ¶94 - requesting a preferred date for the surgery).
Rangadass in view of Zebarjadi further in view of Jackson lacks enabling creation and posting of a digital blog on the online portal.
Nusimow, from the same field of endeavor, teaches enabling creation and posting of a digital blog on the online portal (Nusimow ¶69 - Some embodiments support sharing of forms 270 outside of just a single practice group 230, to any doctor 210 using the EHR system 120. In some embodiments, there is an easy way for doctors 210 to email, blog, or post to social networks a given form 270).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the clinical flow optimization methodology/system of Rangadass as modified above by including the medical form .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (USPGPUB 2013/0304499) in view of Zebarjadi et al. (USPGPUB 2015/0370974) further in view of Jackson et al. (USPGPUB 2018/0181439) further in view of Schlain et al. (USPGPUB 2013/0073306).
Regarding claim 10 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses a system(Rangadass ¶27 - system 10), comprising: providing an online portal that is accessible to a computing device of a user, wherein the online portal is associated with an entity (Rangadass Fig. 7, ¶93 - Example process 160 may include clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser)); providing, via the online portal (Rangadass ¶93 - clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser), through which clinic 152 can access ASC 154. Patients may also separately access ASC 154 using a patient portal 164.), a digital lead-generation function (Rangadass ¶87 - FIG. 5 is a simplified block diagram illustrating an example patient referral process according to an embodiment of healthcare monitoring system 10) for attracting the user to schedule an requesting a preferred date for the surgery).
Rangadass in view of Zebarjadi further in view of Jackson lacks providing an option for electronically editing or adding a clinic associated with the entity, physician details associated with a physician associated with the entity, a post associated with a digital blog of the online portal, a marketing campaign associated with the entity, users of the system, a gallery of content to be displayed on the online portal, electronic message templates for electronic messages to be sent to the computing device, a waiting list for the procedure, any web pages of the online portal, or any combination thereof.
Schlain, from the same field of endeavor, teaches providing an option for electronically editing or adding a clinic associated with the entity, physician details associated with a physician associated with the entity, a post associated with a digital blog of the online portal, a marketing campaign associated with the entity, users of the system, a gallery of content to be displayed on the online portal, electronic message templates for electronic messages to be sent to the computing device, a waiting list for the procedure, any web pages of the online portal, or any combination thereof (Schlain ¶174 - In an embodiment, selecting an Edit Summary button 1410 causes the application logic to enable editing the Loop summary information in the manner previously described for creating a new Loop – Schlain Fig.2, ¶78 - a Loop comprises a set of electronic protocols that inform a patient during follow-up or pre-visit care).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the clinical flow optimization .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (USPGPUB 2013/0304499) in view of Zebarjadi et al. (USPGPUB 2015/0370974) further in view of Jackson et al. (USPGPUB 2018/0181439) further in view of Moore et al. (USPGPUB 2007/0168461).
Regarding claim 11 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses a system (Rangadass ¶27 - system 10), comprising: providing an online portal that is accessible to a computing device of a user, wherein the online portal is associated with an entity (Rangadass Fig. 7, ¶93 - Example process 160 may include clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser)); providing, via the online portal (Rangadass ¶93 - clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser), through which clinic 152 can access ASC 154. Patients may also separately access ASC 154 using a patient portal 164.), a digital lead-generation function (Rangadass ¶87 - FIG. 5 is a simplified block diagram illustrating an example patient referral process according to an embodiment of healthcare monitoring system 10) for attracting the user to schedule an requesting a preferred date for the surgery).
Rangadass in view of Zebarjadi further in view of Jackson lacks generating and transmitting a digital survey to the computing device so as to obtain the indication of the outcome.
Moore, from the same field of endeavor, teaches generating and transmitting a digital survey to the computing device so as to obtain the indication of the outcome (Moore ¶878 - In embodiments, patients may interact with, and share with healthcare providers, syndicated summaries of their current health status, functional status, quality of life, clinical values, and the like for retrieval through an RSS feed 202, web feed, RSS stream, or RSS channel. For example, a patient returning home following knee-replacement surgery may complete self-report health status questionnaires regarding items such as his overall health status (e.g., as measure by a standardized questionnaire like the SF-36), the range of motion in his operative leg, his pain level, overall functional status and mobility, and the like).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the clinical flow optimization methodology/system of Rangadass as modified above by including the surgical data techniques of Moore because Moore discloses it “assist institutional healthcare delivery, healthcare providers' practices, healthcare providers' group practices, collaborative academic research and decision making in healthcare (Moore ¶ABS)”.   Additionally, Rangadass further details that it “optimizing clinical flow and operational efficiencies (Rangadass ¶24)” so it would be obvious to consider including the surgical data .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (USPGPUB 2013/0304499) in view of Zebarjadi et al. (USPGPUB 2015/0370974) further in view of Jackson et al. (USPGPUB 2018/0181439) further in view of Hyatt et al. (USPGPUB 2014/0067406).
Regarding claim 12 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses a system(Rangadass ¶27 - system 10), comprising: providing an online portal that is accessible to a computing device of a user, wherein the online portal is associated with an entity (Rangadass Fig. 7, ¶93 - Example process 160 may include clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser)); providing, via the online portal (Rangadass ¶93 - clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser), through which clinic 152 can access ASC 154. Patients may also separately access ASC 154 using a patient portal 164.), a digital lead-generation function (Rangadass ¶87 - FIG. 5 is a simplified block diagram illustrating an example patient referral process according to an embodiment of healthcare monitoring system 10) for attracting the user to schedule an appointment for a procedure associated with the entity (Rangadass ¶94 - requesting a preferred date for the surgery).
Rangadass in view of Zebarjadi further in view of Jackson lacks overriding the appointment for the procedure.
Hyatt, from the same field of endeavor, teaches overriding the appointment for the procedure (Hyatt ¶66 - The administrator may request further information from the surgical facility and then select an override option in the GUI to allow the case to proceed with the code combination).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the clinical flow optimization methodology/system of Rangadass as modified above by including the surgical transaction techniques of Hyatt because Hyatt discloses it “facilitating a transaction among a surgical provider, a medical device provider, and a payor are disclosed (Hyatt ¶ABS)”.   Additionally, Rangadass further details that it “optimizing clinical flow and operational efficiencies (Rangadass ¶24)” so it would be obvious to consider including the surgical transaction techniques that Hyatt discloses because it would allow for more effective patient management.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (USPGPUB# 2013/0304499) in view of Zebarjadi et al. (USPGPUB 2015/0370974) further in view of Jackson et al. (USPGPUB 2018/0181439) further in view of Brescia et al. (USPGPUB# 2008/0177573).
Regarding claim 17 (Original), Rangadass in view of Zebarjadi further in view of Jackson discloses a method (Rangadass ¶ABS - A method), comprising: providing an online portal that is accessible to a computing device of a user, wherein the online portal is associated with an entity (Rangadass Fig. 7, ¶93 - Example process 160 may include clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser)); providing, via the online portal (Rangadass ¶93 - clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser), through which clinic 152 can access ASC 154. Patients may also separately access ASC 154 using a patient portal 164.), a digital lead-generation function (Rangadass ¶87 - FIG. 5 is a simplified block diagram illustrating an example patient referral process according to an embodiment of healthcare monitoring system 10) for attracting the user to schedule an appointment for a procedure associated with the entity (Rangadass ¶94 - requesting a preferred date for the surgery).
Rangadass in view of Zebarjadi further in view of Jackson lacks determining a return on investment for the digital-lead generation function based by utilizing a lead-tracking software system communicatively linked to the online portal.
Brescia, from the same field of endeavor, teaches determining a return on investment for the digital-lead generation function based by utilizing a lead-tracking software system communicatively linked to the online portal (Brescia ¶70 -                                                FIG. 5 is a flowchart 350 better illustrating the ROI tracking process. Sponsors can review performance of patient outreach on a site-by-site basis as well as by an entire study community. The patent recruitment system 100 tracks patient referrals by outreach vehicle (e.g., advertisements), and then cross-tabulates that data with actual cost of outreach vehicle placement).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the clinical flow optimization methodology/system of Rangadass as modified above by including the patient recruitment techniques of Brescia because Brescia discloses it “ensures that each .


	Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.
Applicant first argues that the claimed invention is not an abstract idea by reciting the claim limitations as being significantly more.  This is unpersuasive because the Applicant fails to specifically highlight what additional elements account to additionally more.  As addressed in the 2B analysis above, Examiner finds that the additional elements are “A memory…processor with instructions…an online portal…Computing device…” and these additional elements are insufficient with respect to significantly more than the abstract idea because they are simply the hardware/software used to implement the abstract idea on a general purpose computer.    
The Applicant also makes numerous arguments as to how the claimed invention is further integrated into a practical application by highlighting the online portal aspect of the claimed invention.  While this online connectivity aspect might be an improvement to 
Finally, Applicant argues that the claimed invention is an improvement to technology, and therefor is patent eligible.  Examiner does not find this persuasive because, while an improvement to databases or processors or other computer technology would be patent eligible, the Applicant’s claimed invention is not directed to an improvement of computer technology.  Rather, it is an improvement to the business process of managing and interacting with potential patients that happens to be facilitated through the use of computer technology, and under this interpretation the claimed invention does not overcome the 101 rejection.   
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to clarifying how a lead is found/characterized as well as the process for transmitting operating rules.  In light of this amendment, Examiner agrees that the prior art or record did not explicitly cite and/or teach these limitations, however the amendment necessitated a new search and consideration.  As a result of this new search and considerations, the prior art of record was found to teach some these limitations and is now cited (Rangadass) as well 
Finally, Applicant argues that certain limitation are not disclosed within the prior art.  This is also unpersuasive because Randagass discloses performing analyses in real-time (Randagass ¶ABS - capturing real time data during the execution of the patient care plans and the patient pathways, performing an analysis on the real time data, and displaying the real time data in a visual display) and Jackson discloses allocating resourced based on a specified request (Jackson ¶ABS - A request may specify the number of CPU cores and amount of memory for performing the task).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MEHMET YESILDAG/Primary Examiner, Art Unit 3624